DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

LISA GOODMAN and MARC R. GOODMAN, individually and as natural
           parents and guardians of N.G., a minor,
                        Appellants,

                                    v.

HOME DEPOT USA, INC., and NINGBO LITESUN ELECTRIC CO., LTD,
                          Appellees.

                              No. 4D18-3002

                              [May 16, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Judge; L.T. Case No. 502016CA010435.

  John H. Pelzer and Neal W. Hirschfeld of Greenspoon Marder LLP, Fort
Lauderdale, for appellants.

   Alan P. Mirelman and Martin T. Buckley of Ringer, Henry, Buckley &
Seacord, PA, for appellee Home Depot.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.